Exhibit 10.1

PRESIDENTIAL LIFE INSURANCE COMPANY

2012 DISCRETIONARY BONUS PLAN

ARTICLE I

INTRODUCTION

The purpose of the Plan is to provide certain select employees of the Company
and its Affiliates with a bonus payment, subject to certain terms and
conditions.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Affiliate” shall mean (i) any parent corporation of the Company within the
meaning of Section 424(e) of the Code; (ii) any subsidiary corporation of the
Company within the meaning of Section 424(f) of the Code; (iii) any corporation,
trade or business that is directly or indirectly controlled 50% or more (whether
by ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company or one of its Affiliates; (iv) any corporation, trade
or business (including, without limitation, a partnership or limited liability
company) that directly or indirectly controls 50% or more (whether by ownership
of stock, assets or an equivalent ownership interest or voting interest) of the
Company; and (v) any other entity in which the Company or any of its Affiliates
has a material equity interest and that is designated as an “Affiliate” by
resolution of the Board.

2.2 “Board” shall mean the Compensation Committee of the Board of Directors of
the Company (or such other committee of the Board of Directors of the Company
authorized to administer the Plan).

2.3 “Cause” shall mean: (i) any act of fraud, misrepresentation, malfeasance,
embezzlement, misappropriation, material dishonesty or conversion by a
Participant; (ii) indictment for, conviction of, or pleading of guilty or nolo
contendere to any felony or any crime involving moral turpitude; (iii) a
material breach of (A) any material agreement between a Participant and the
Presidential Life Group; (B) the Company’s code of conduct; or (C) the Company’s
written policies or procedures; (iv) a material violation of any legal
obligation owed to the Company or the Presidential Life Group; (v) continued
refusal to substantially perform assigned duties (other than due to physical or
mental illness) or a pattern of performance the Company determines in its
judgment to be unsatisfactory and adversely impacting the business; or
(vi) material misconduct or material neglect in the performance of a
Participant’s duties.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto.

2.5 “Company” shall mean Presidential Life Insurance Company, a Delaware
corporation, and its successors by operation of law.



--------------------------------------------------------------------------------

2.6 “Disability” shall mean that the Participant shall fail, because of physical
or mental infirmity or similar incapacity, to render for one hundred eighty
consecutive days, or for shorter periods aggregating one hundred eighty or more
days in any twelve-month period, material services to the Company.

2.7 “Discretionary Bonus” shall mean the amount payable pursuant to Section 3.1.

2.8 “Effective Date” shall have the meaning set forth in Section 6.10 of the
Plan.

2.9 “Good Reason” shall mean any one or more of the following that have occurred
without a Participant’s written consent: (a) any material diminution of a
Participant’s base salary or (b) the material relocation of a Participant’s
office from its current location by more than 50 miles.

2.10 “Merger” shall mean the consummation of the acquisition of the Company by
Athene Annuity & Life Assurance Company (“Athene”).

2.11 “Parent” shall mean Presidential Life Corporation.

2.12 “Participant” shall mean each employee of the Company or its Affiliates
that is selected by the Board in its sole discretion who, in the judgment of the
Board in its sole discretion, occupies a managerial position or is a highly
compensated employee, and designated as a Participant by the Board in a
Participation Notification Letter; provided that such designated individual
shall only become a Participant upon the Company’s receipt of a fully executed
Participation Notification Letter from the individual.

2.13 “Participation Notification Letter” shall mean the letter from the Board
informing an employee of the Company or an Affiliate of his or her selection as
a Participant in the Plan and setting forth the Participant’s Discretionary
Bonus and such other terms and conditions included in such letter by the Board
in its sole discretion.

2.14 “Plan” shall mean this Presidential Life Insurance Company 2012
Discretionary Bonus Plan, as amended from time to time.

2.15 “Presidential Life Group” shall mean Presidential Life Insurance Company,
the Parent, and their Affiliates.

ARTICLE III

DISCRETIONARY BONUS

3.1 Discretionary Bonus. Subject to the provisions of this Plan, a Participant
shall be entitled to receive a Discretionary Bonus in the amount set forth in,
and in accordance with the terms and conditions of, the Participant’s
Participation Notification Letter. Any Discretionary Bonus pursuant to this Plan
shall be paid in a lump sum cash payment, net of applicable taxes and
withholding and conditioned on the execution and non-revocation by the
Participant of a general release as provided for in Section 3.2 hereof, on the
sixty-fifth (65th) day (the “65 Day Period”) following the earlier of: (i) the
one year anniversary of the Merger if the Participant is still

 

-2-



--------------------------------------------------------------------------------

employed on such date or if the Merger is not consummated the one year
anniversary of the date the Participation Notification Letter was executed by
the Participant (the “Anniversary of Notification Date”), (ii) any termination
of employment by a Participant for “good reason” either prior to the one year
anniversary of the Merger, or if the Merger is not consummated, prior to the
Anniversary of Notification Date with “good reason” as defined in the
Participant’s employment agreement or retention agreement (as the case may be),
or if no such agreement is applicable, Good Reason as defined in the Plan,
(iii) any termination of a Participant’s employment by the Company other than
for “cause” as defined in the Participant’s employment or retention agreement,
or if none, Cause as defined in the Plan, prior to the one year anniversary of
the Merger or, if the Merger is not consummated, prior to the Anniversary of
Notification Date, or (iv) any termination of a Participant’s employment by
reason of the Participant’s death or Disability either prior to the one year
anniversary of the Merger, or if the Merger is not consummated, prior to the
Anniversary of Notification Date. A termination for Good Reason shall not be
deemed to have occurred unless: (i) the Participant provides the Company with a
written notice detailing the specific circumstances alleged to constitute Good
Reason within thirty (30) days after the first occurrence of such circumstances;
(ii) the Company has thirty (30) days to cure such alleged Good Reason event
following receipt of the Participant’s written notice; and (iii) if the Company
has not cured such alleged Good Reason event by the end of the 30-day cure
period, the Participant terminates employment with the Company no later than
ninety (90) days following the first occurrence of such Good Reason event.

3.2 Release. Payment of any such amount to a Participant will be conditioned on
the Participant executing and not revoking a general release in favor of the
Company and its Affiliates, in a form satisfactory to the Company, which release
becomes effective (and is not revoked) no later than sixty (60) days after the
Participant becomes entitled to a payment.

3.3 Termination of Employment. Unless otherwise provided for above, a
Participant’s right to receive a Discretionary Bonus shall terminate upon any
termination of the Participant’s employment with the Company, including any
termination resulting from resignation.

ARTICLE IV

ADMINISTRATION

The Plan shall be administered by the Board. The Board shall have the full power
and authority to select the employees of the Company or its Affiliates eligible
for awards under the Plan, to promulgate such rules and regulations as it deems
necessary for the proper administration of the Plan, to interpret, construe and
administer the Plan in its sole discretion based on the provisions of the Plan,
to decide any questions and settle all controversies that may arise in
connection with the Plan and to take all actions in connection therewith or in
relation thereto as it deems necessary or advisable. The Board’s interpretations
and construction hereof, and actions hereunder, made by the Board in its sole
discretion, or the amount of the payments to be made hereunder, shall be final,
binding and conclusive on all persons. Neither the Board, nor any member of the
Board shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan.

 

-3-



--------------------------------------------------------------------------------

ARTICLE V

FUNDING

The Plan shall be funded out of the general assets of the Company, as and when
benefits are payable under the Plan. All Participants entitled to receive a
Discretionary Bonus under the Plan shall be solely general creditors of the
Company. If the Board decides in its sole discretion to establish any advance
accrued reserve against the future expense of benefits payable hereunder, or if
the Board decides in its sole discretion to fund a trust under the Plan, such
reserve or trust shall not under any circumstances be deemed to be an asset of
the Plan.

ARTICLE VI

MISCELLANEOUS

6.1 Amendments. The Board may, at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan and any or all of the
terms of any right to a Discretionary Bonus theretofore granted, in each case
retroactively or otherwise, but, except as otherwise specifically provided
herein or any Participation Notification Letter, the rights of a Participant may
not be adversely affected without the written consent of such Participant.

6.2 Rights of Participants; Other Benefits. Nothing herein contained shall be
held or construed to create any liability or obligation upon the Board or the
Company and its Affiliates to retain any Participant in its service. All
Participants shall remain subject to discharge or discipline to the same extent
as if the Plan had not been put into effect. Except as otherwise expressly
provided in any Company benefit plan, no Discretionary Bonus shall be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates nor affect any benefits under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

6.3 No Obligation; Company Discretion. No provision of the Plan shall be
interpreted to impose an obligation on the Board or the Company to accept, agree
to or otherwise enter into any proposed or potential transaction that would
result in the consummation of the Merger. The decision to enter into (or to
reject) a proposed transaction that would result in the consummation of the
Merger, and all terms and conditions of such transaction shall be within the
sole and absolute discretion of the Board and the Company.

6.4 Governing Law. The Plan shall be governed by, construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law.

6.5 Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments pursuant to the Plan.

6.6 Severability. If any provision of the Plan shall be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

 

-4-



--------------------------------------------------------------------------------

6.7 Assignment and Alienation. The right to a Discretionary Bonus shall not be
subject to alienation, transfer, assignment, garnishment, execution or levy of
any kind and any attempt to cause any benefits to be so subjected shall not be
recognized or given effect by the Board.

6.8 Communications. All announcements, notices and other communications
regarding the Plan shall be made by the Board in writing.

6.9 Section 409A of the Code. Although the Company does not guarantee the
particular tax treatment of any Discretionary Bonus paid under this Plan, the
Plan is intended to comply with or be exempt from Section 409A of the Code, and
this Plan shall be limited, construed and interpreted in accordance with such
intent and the provisions set forth in Annex A hereto. In no event whatsoever
shall the Company or any of its Affiliates be liable for any additional tax,
interest or penalties that may be imposed on a Participant by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.

6.10 Effective Date; Term. The Plan shall become effective upon the date it is
adopted by the Board (the “Effective Date”). The Plan shall automatically
terminate following the payment of all Discretionary Bonuses.

6.11 Mandatory Cutback. Notwithstanding anything in the Plan or in any
Participation Notification Letter to the contrary, no payments or benefits
otherwise due to a Participant under this Plan and any related Participation
Notification Letter, and that may be “contingent upon a change in control” and
deemed to be “parachute payments” (in each case as defined in Code Section 280G
and the regulations thereunder) shall, when aggregated with any other payments
due a Participant, in the aggregate exceed 299% of the Participant’s “base
amount” for the applicable year of termination, as such term is defined under
Code Section 280G(b)(3) shall be interpreted accordingly.

6.12 Not a Qualified Plan; Not Subject to ERISA. The Plan is not intended to be
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). No person shall be entitled to receive any payment or benefit under
the Plan which, in the good faith of the Board, would cause the Plan to be
treated as a “pension plan” within the meaning of Section 3(2) of ERISA. Any
payments or benefits under the Plan which are limited in accordance with the
previous sentence shall be automatically forfeited without further action by the
Company or any other person.

6.13 Entire Agreement. The Plan (including any Participant Notification Letters
issued pursuant to the Plan) sets forth the entire understanding of the Company
with respect to the subject matter hereof.

 

-5-



--------------------------------------------------------------------------------

Annex A-409A Matters

 

  a. If, under the Plan, an amount is to be paid in two or more installments,
for purposes of Code Section 409A, each installment shall be treated as a
separate payment.

 

  b. A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan and/or any Participant Notification Letter
providing for the payment of amounts or benefits upon or following a termination
of employment unless such termination is also a “Separation from Service” within
the meaning of Code Section 409A and, for purposes of any such provision of the
Plan and/or Participant Notification Letter, references to a “resignation,”
“voluntary termination,” “termination,” “termination of employment” or like
terms shall mean Separation from Service.

 

  c. If any Participant is deemed on the date of termination of employment to be
a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then:

 

  i. With regard to any payment, the providing of any benefit or any
distribution of equity upon separation from service that constitutes “deferred
compensation” subject to Code Section 409A, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Participant’s
Separation from Service or (ii) the date of the Participant’s death; and

 

  ii. On the first day of the seventh month following the date of the
Participant’s Separation from Service or, if earlier, on the date of the
Participant’s death, (x) all payments delayed pursuant to this Section
(c) (whether they would otherwise have been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under the
Agreement shall be paid or provided in accordance with the normal dates in
accordance with the terms of the Agreement, and (y) all distributions of equity
delayed pursuant to this Section 3(c) shall be made to the Participant.

In determining the amounts that are subject to the six-month delay requirement
described above, the Company shall use all exclusions from the six-month delay
rule that are available to the payments made to the Participant. Please be
advised that the Company reserves the right to adopt an alternate method of
complying with the six-month delay requirement which may result in the
Participant being deemed a specified employee.

 

  d. Whenever a payment under the Plan and/or Participation Notification Letter
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

 

-6-